Citation Nr: 0929477	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-31 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to March 9, 2009, and to a rating in excess of 10 
percent beginning on that date.

2.  Entitlement to service connection for disability of the 
cervical spine.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, Alabama.


FINDING OF FACT

In a written statement received by the Board in July 2009, 
the Veteran withdrew his claims for entitlement to a higher 
rating for bilateral hearing loss and entitlement to service 
connection for disability of the cervical spine and 
hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to a compensable rating for 
bilateral hearing loss prior to March 9, 2009, and to a 
rating in excess of 10 percent beginning on that date, have 
been met.  38 U.S.C.A. § 7105(b)(5), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for disability 
of the cervical spine have been met.  38 U.S.C.A. 
§ 7105(b)(5), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. § 7105(b)(5), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
in correspondence received by the Board in July 2009, has 
withdrawn his appeal for entitlement to an increased rating 
for bilateral hearing loss disability and entitlement to 
service connection for disability of the cervical spine and 
hypertension.  Such withdrawal is effective the date notice 
was received by the Board.  38 C.F.R. § 20.204(b)(3).  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these three issues.


ORDER

The appeal on the issue of entitlement to a compensable 
rating for bilateral hearing loss prior to March 9, 2009, and 
to a rating in excess of 10 percent beginning on that date, 
is dismissed.

The appeal on the issue of entitlement to service connection 
for disability of the cervical spine is dismissed.

The appeal on the issue of entitlement to service connection 
for hypertension is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


